internal_revenue_service number release date index number ------------------------ ------------------- --------------------------------- ------------------- ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------ telephone number -------------------- refer reply to cc ita b05 plr-112953-05 date date legend taxpayer --------------------------- ---------------------- ------------------- ------------------ -------------------------- date date date dear ------------ this letter_ruling is in reference to a form_1128 application to adopt change or retain a tax_year submitted on behalf of taxpayer taxpayer is requesting permission to change its accounting_period for federal_income_tax purposes from a taxable_year ending date to a taxable_year ending date effective date taxpayer has requested that the form_1128 be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administrative regulations sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as in the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interest of the government sec_301_9100-3 provides that the interest of the government are deemed to be prejudiced except in unusual and compelling circumstances if an election is an accounting_period regulation election other than the election to use the required taxable plr-112953-05 year under sec_444 and the request for relief is filed more than days after the due_date for filing the form_1128 based on the facts and information submitted and the representations made we conclude that taxpayer has acted reasonably and in good_faith we further conclude that taxpayer has shown unusual and compelling circumstances and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied and taxpayer’s late filed form_1128 requesting permission to change from a tax_year ending on date to one ending on date effective date is considered timely filed the ruling contained in this letter is based upon the facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of an examination process this ruling addresses the granting of sec_301_9100-3 relief only no opinion is expressed or implied regarding the tax treatment of the instant transaction under the provisions of any other section of the code or regulations that may be applicable thereto or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction specifically no opinion is expressed or implied as to whether taxpayer is permitted under the code and applicable regulations to change to the tax_year requested in the subject form_1128 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 in accordance with the provisions of a power_of_attorney currently on filed we are sending a copy of this letter to the taxpayer’s authorized representative enclosures sincerely yours william a jackson branch chief branch office of associate chief_counsel income_tax accounting copy of this letter copy for sec_6110 purposes cc
